Case 1:17-cv-00137-JMS-KJM Document 256 Filed 11/18/19 Page 1 of 5   PageID #:
                                  2142




  CLARE E. CONNORS               7936
  Attorney General of Hawaii

  GARY S. SUGANUMA             6960
  TARA K.C.S. MOLNAR           9092
  Deputy Attorneys General
  Department of the Attorney
   General, State of Hawaii
  465 South King Street, Room 200
  Honolulu, Hawaii 96813
  Telephone: (808) 587-3050
  Facsimile: (808) 587-3077
  E-Mail: Gary.S.Suganuma@hawaii.gov
          Tara.K.Molnar@hawaii.gov

  Attorneys for Defendants
  TERRI YOSIIlNAGA

                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAll

  JOSEPH PITTS,                         CIVIL NO. 17-00137 JMS-KJM

              Plaintiff,                STIPULATION TO DISMISS
                                        SECOND AMENDED PRISONER
        vs.                             CIVIL RIGHTS COMPLAINT WITH
                                        JURY DEMAND FILED ON
  SERGEANT TUITAMA, et al.,             DECEMBER 22, 2017 WITH
                                        PREJUDICE, and ORDER

              Defendants.
Case 1:17-cv-00137-JMS-KJM Document 256 Filed 11/18/19 Page 2 of 5                  PageID #:
                                  2143




           STIPULATION TO DISMISS SECOND AMENDED PRISONER
               CIVIL RIGHTS COMPLAINT WITH JURY DEMAND
                FILED ON DECEl\ffiER 22, 2017 WITH PREJUDICE

         IT IS HEREBY STIPULATED, by and between the parties hereto, Plaintiff

  Pro Se JOSEPH PITTS, and Defendants NOLAN ESPINDA, JODIE MAESAKA-

  lilRATA, GAVINTAKENAKA, TERRI YOSHINAGA, DALLEN PALEKA,

  ARNUBI BRUHN, PILIOPO TUITAMA, ROSS TAYLOR, AND

  DEPARTh.1ENT OF PUBLIC SAFETY, STATE OF HAWAII (hereinafter

  "Defendants") by and through their/its attorneys Clare E. Connors, Attorney

  General of Hawaii, and Marie Manuele Gavigan, Jennifer C. Carson, Gary S.

  Suganuma, Tara K.C.S. Molnar, Holly T. Shikada, Gregg M. Ushiroda, Caron M.

  Inagaki, and Kendall J. Moser, Deputy Attorneys General, pursuant to Rule

  41 (a)( 1)(ii) of the Federal Rules of Civil Procedure, that, as a result of a settlement

  reached among the parties, the case is dismissed with prejudice.

        All the parties who have appeared in this action have signed this stipulation.

  There are no pending motions. There is no trial date.
Case 1:17-cv-00137-JMS-KJM Document 256 Filed 11/18/19 Page 3 of 5     PageID #:
                                  2144




        DATED: Honolulu, Hawaii,     [(   // 5 /   ~ l CJ
                                            STATE OF HAWAll

                                            CLARE E. CONNORS
                                            Attorney General
                                            State of Hawaii


                                            () ~ ~
                                            ~iliANuELE GAV~
                                            JENNIFER C. CARSON
                                            Deputy Attorneys General

                                            Attorneys for Defendants
                                            NOLAN ESPINDA,
                                            JODIE MAESAKA-HIRATA,
                                            GAVIN TAKENAKA
                                            DEPARThIBNT OF PUBLIC
                                               SAFETY, STATE OF HAWAll


        DATED: Honolulu, Hawaii,
                                   -----·
                                      11/15//q- - - --
                                            STATE OF HAWAII

                                            CLARE E. CONNORS
                                            Attorney General
                                            State of Hawaii


                                            ~4?fzZ!.~
                                            GARY S. SUGANUMA
                                            TARA K.C.S. MOLNAR
                                            Deputy Attorneys General

                                            Attorneys for Defendant
                                            TERRI YOSHINAGA




                                      2
Case 1:17-cv-00137-JMS-KJM Document 256 Filed 11/18/19 Page 4 of 5   PageID #:
                                  2145




        DATED: Honolulu, Hawaii,   fJov&A~ l:S, 1-011       .

                                          STATE OF HAWAll

                                          CLARE E . CONNORS
                                          Attorney General
                                          State of Hawaii


                                          6td~
                                          HOLLY T. SHIK.ADA,
                                          GREGG M. USHIRODA
                                          Deputy Attorneys General

                                          Attorneys for Defendants
                                          PILIOPO TIJITAMA
                                          DALLEN PALEKA
                                          ARNUBIBRUHN


        DATED: Honolulu, Hawaii, Nov~~b~.- f 5 1 ~ofq .

                                          STATE OF HAWAll

                                          CLARE E . CONNORS
                                          Attorney General
                                          State of Hawaii


                                            I~
                                          c!t\RoN M.
                                                     v. /lA1 "--
                                                      INAGAKI
                                          KENDALL J. MOSER
                                          Deputy Attorneys General

                                          Attorneys for Defendant
                                          ROSS TAYLOR




                                      3
Case 1:17-cv-00137-JMS-KJM Document 256 Filed 11/18/19 Page 5 of 5        PageID #:
                                  2146




  APPROVED AND SO ORDERED:

 DATED: Honolulu, Hawaii, November 18, 2019.




                          ,
                                     Isl
                                     /s/ J. Michael Seabright
                                    J. Michael Seabright
                              :,_
                          .         Chief United States District Judge
                     ;:, ..

   e;:,, ~ ·ff}J.;. /j~r-''
        ~IO"r CIF .....




  Joseph Pitts vs. Sergeant Tuitama, et al., Civil No. 17-00137 JMS-KJM;
  Stipulation to Dismiss Second Amended Prisoner Civil Rights Complaint with Jury
  Demand Filed on December 22, 2017 With Prejudice, and Order


                                                 4
